O’Connor, J.
(dissenting, with whom Wilkins and Lynch, JJ., join). The Commissioner of Revenue (commissioner) assessed additional taxes and interest for 1987 and 1988 as a result of reclassifying the taxpayer’s interest income from Part B income to Part A income. The court holds that the reclassification was appropriate. I disagree.
Article 44 of the Amendments to the Constitution of the Commonwealth provides in relevant part as follows:
“Full power and authority are hereby given and granted to the general court to impose and levy a tax on income in the manner hereinafter provided. Such tax may be at different rates upon income derived from different classes of property, but shall be levied at a uniform rate throughout the commonwealth upon incomes derived from the same class of property.”
As the court recognizes, according to the scheme of G. L. c. 62, § 4, as appearing in St. 1973, c. 723, § 2, and as amended by St. 1975, c. 684, § 41, “interest income derived from loans is Part A income, unless the loans are made in the course of business by persons subject to G. L. c. 140, §§ 70-85 (1992 ed.) (pawnbrokers).” Ante at 336. The word “interest” in this statute has been construed in its usual sense, that is, “compensation ... for the use of money” or as “damages for its detention.” Nichols v. Commissioner of Corps. & Taxation, 314 Mass. 285, 289, 290 (1943). Thus, under the statute, a pawnbroker’s compensation for allowing his customers to use his money is taxed at five per cent while the compensation paid to other lenders of money in the course of business is taxed at ten per cent. A pawnbroker’s income, which is derived directly from money, is surely “de*345rived from the same class of property,” i.e., money loaned in the course of business, as is the plaintiff taxpayer’s income. Yet, the court holds that the tax levied on the taxpayer’s income at twice the rate of taxation on a pawnbroker’s income does not violate the constitutional mandate that taxes on income “shall be levied at a uniform rate throughout the commonwealth upon incomes derived from the same class of property.” The court’s holding defies the plain meaning of art. 44, and the court’s opinion offers scant, and inadequate, reasoning to support its conclusion.
Essentially, without tarrying over logical justification, the court simply relies on Barnes v. State Tax Comm’n, 363 Mass. 589 (1973). In Barnes, the taxpayer was a business trust engaged in the business of lending money. The relevant issue on appeal was whether the trust’s taxable interest income was subject to a levy at nine per cent or at five per cent. General Laws c. 62, § 4 (a) (1) (ii), as appearing in St. 1971, c. 555, § 5, exempted from classification of interest payable at nine per cent “[i]nterest from loans made in the course of business by persons subject to the provisions of sections seventy to eighty-five inclusive, of chapter one hundred and forty.” The Barnes court noted, “These are pawnbrokers. The plaintiffs argue that while ‘loans made in the course of business’ establish a valid classification of property under art. 44 of the Amendments to the Massachusetts Constitution, the limitation to pawnbrokers is invalid. It is asserted that those words of limitation must be struck from the statute.
“The core of the plaintiffs’ arguments is that limitation of the exception to pawnbrokers is an attempt to classify persons, and not the property to be taxed, and that art. 44 does not authorize such a classification.” Id. at 593-594.
This court rejected the plaintiff taxpayers’ argument in Barnes and held that art. 44 allowed a “classification, even if described in terms of persons, which reflects actual underlying differences in the property.” Id. at 594. As in the present case, in Barnes the court did not identify the “actual underlying differences” between the property (money loaned in the *346course of business) from which pawnbrokers’ taxable income (interest) is derived, and the property (money loaned in the course of business) from which other lending businesses derive their income (interest). The Barnes court simply noted that pawnbrokers “are licensed and regulated by authorities different from those who license small loan agencies, see G. L. c. 140, §§ 70, 85-96, and may differ from them on allowable rates of interest, see G. L. c. 140, §§ 72, 100, and on other scores.” Id. The court in Barnes was silent, as it is in the present case, as to how licensing and regulatory schemes, which are subject to change, can determine the existence or nonexistence of “actual underlying differences” in property.
Article 44 allows different tax rates as to income derived from different classes of property, not on income derived from businesses subject to different regulations. The fact that the Legislature or State regulatory agencies treat the business of pawnbrokers differently from the way they treat other lending businesses may reflect many legitimate concerns, but it does not convert a single class of property into several classes for art. 44 purposes. As we stated in another context, “[t]he constitutional dictates of art. 44 do not rest on such shifting grounds.” Commissioner of Revenue v. Lonstein, 406 Mass. 92, 95 (1989). “Actual underlying differences” must depend on more than the Legislature’s saying so by way of regulation if art. 44 is to provide the restraint on the Legislature that the Constitution was designed to provide. It cannot fairly be said that there is an underlying difference between the property of pawnbrokers and that of loan companies such that pawnbrokers and loan companies, consistent with art. 44, may be taxed at different rates. To the extent that Barnes v. State Tax Comm’n, supra, holds otherwise, it should be overruled. The decision of the Appellate Tax Board in this case should be reversed.
All interest income from loans made in the course of business, whether made by pawnbrokers or others, must be *347treated alike, either as Part A or Part B income.1 The most appropriate remedy in this case would be for the court to treat all interest income from loans made in the course of business as Part B income. That would be consistent with the remedy fashioned by the court in Commissioner of Revenue v. Lonstein, 406 Mass. 92, 95 (1989); Salhanick v. Commissioner of Revenue, 391 Mass. 658, 665 (1984); and Daley v. State Tax Comm’n, 376 Mass. 861, 863, 866 (1978). It would also be consistent with the distinction generally made by G. L. c. 62 between earned (Part B) and unearned (Part A) income. See Ingraham v. State Tax Comm’n, 368 Mass. 242, 247 n.3 (1975). In addition, it would be consistent with the clear intention of the Legislature that interest from loans made in the course of business by pawnbrokers be considered Part B income, subject to taxation at the rate of five per cent. Lastly, such a remedy would obviate the need to consider, as the court has done, the dubious propriety of the commissioner’s ruling that the taxpayer must deduct his share of the Subchapter S corporations’ business expenses from his Part B income and may deduct the expenses from Part A income only to the extent that they exceed the amount of the taxpayer’s Part B income.

Corporations are taxed under G. L. c. 63 (1992 ed.), and are exempt from the income tax levied under G. L. c. 62.